Appellant was convicted in the County Court of Cherokee County for the unlawful possession of liquor for sale in a dry area; and his punishment was assessed at a fine of $250.00.
Leon Halbert, deputy sheriff of Cherokee County, made a search of the premises known as Rockwood Inn, which the *Page 135 
evidence shows was situated on State Highway No. 40 north of Rusk in Cherokee County and which is also U.S. Highway No. 69. The witness stated that this place, with the buildings and tourist camps, was at the time "owned and operated by Joe Weaver." He further testified: "My search of Rockwood Inn disclosed six half pints of whisky and eleven cans of beer. This whisky which I have in my hand is part of the whisky recovered by me on November 5, 1938, at Rockwood Inn and is Joe Weaver's whisky."
It was shown by the evidence that the sale of liquor was prohibited in Cherokee County by virtue of an election held in 1901. The witness testified that he had a search warrant when he went to the premises and that he made his search by virtue thereof. There was introduced in the record the affidavit for the search as well as the search warrant relied on.
The trial was had before the court without a jury.
We find no substantial error in the record. Appellant has filed several bills of exception which are brought forward in the record, but neither of them presents any reversible error so far as we are able to tell from an examination of them. Concluding that they present no error, each and all of them are overruled, and the case is affirmed.
                    ON MOTION FOR REHEARING.